OPINION OF THE COURT
CAROL C. MURPHY, County Judge.
Plaintiffs, Abbey Lane Associates, Ltd., sued defendant Christine Willett claiming that, after Willett was served with the notice to vacate for owing $80.00 in rent, she had neither paid the rent nor moved out. The issues are whether Willett deliberately quit her job at Amoco or Wags to avoid paying rent and whether the HUD handbook permitted Abbey Lane to decrease Willett’s rent only prospectively rather than making the decrease effective the month after Willett’s income decreased or ended.
*61Based on all the facts and the testimony presented at trial, Willett did not deliberately quit her job in order to obtain a decrease in her rent.
Under paragraph 5-8 of the HUD manual, tenants may report decreases in income, but a decrease in income is not listed as a change which tenants are obliged to report. Under paragraph 5-13, owners such as Abbey Lane may implement decreases in rent in a prospective manner as opposed to decreasing the rent retroactively when tenants have not reported changes listed in paragraph 508. Because decreases in income are not “listed” in paragraph 5-8, paragraph 5-13 does not apply to decreases in income.
The pertinent section for determining implementation of decreases in rent due to decreases in a tenant’s income is subsection b of paragraph 5-12, which requires owners to make decreases effective “the first day of the month commencing after the date of the action which caused the decrease.” Following notice of Willett’s drop in income after leaving Amoco and her loss of income after leaving Wags, Abbey Lane should have adjusted Willett’s rent retroactively, pursuant to paragraph 5-12.b.
Based on the foregoing, this court gives judgment to defendant.
DONE AND ORDERED in Chambers at Bartow, Polk County, Florida, this 18th day of March, 1988.